EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shiyue Fang on 9/1/2022.
The application has been amended as follows: 

Claims
NOTE: All claims are as previously presented, unless otherwise noted.

6. (currently amended) Derivatized nucleoside phosphoramidites of claim 1 wherein R8 is defined by (XXIII)R1a and R1b are independently -SR1a1 with R1a1 being an alkyl, derivatized alkyl, aryl or derivatized aryl group; or R1a-R1b = -S[C(R1a2)R1a3],S-, -S{[C(R1a2)R1a3]nO[C(R1a2)R1a3]m}pS-, or -S{[C(R1a2)R1a3]nS[C(R1a2)R1a3]m}pS- wherein independently R1a2 and R1a3 are H or alkyl groups, m and n are independently integers larger than 1, and p is a positive integer.
14. (currently amended) Derivatized nucleoside phosphoramidites of claim 1 wherein formula (I) is (I8-l10): 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Wherein R10 is H or an alkyl group with less than six carbons, R11 = [(triisopropylsilyl)oxy]methyl (Tom) or tert-butyldimethylsilyl (TBDS)


15. (currently amended) Derivatized nucleoside phosphoramidites of claim 1 wherein formula (I) is (l11-l14):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Wherein R10 are independently H or an alkyl group with less than six carbons;
R11 = [(triisopropylsilyl)oxy]methyl (Tom) or tert-butyldimethylsilyl (TBDS)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 8/8/2022, in which claims 12, 13 and 18-63 are cancelled and claims 1-6, 8, 10 and 14-17 are amended to change the breadth and scope of the claims. No claims are newly added.
In view of the Examiner’s amendment above, claims 1-11 and 14-17 are pending in the instant application and are found to be allowable.
Independent claim 1 is allowable. The restriction requirement among groups I thru VIII, as well as the species election, as set forth in the Office action mailed on 2/3/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The allowable claims are all directed towards elected group I. All claims directed to groups II thru VIII are canceled. Thus, the restriction requirement and species election of 2/3/2022 is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
The application claims benefit to provisional application US 62/880843 filed on 7/31/2019.
Withdrawn Rejections
Applicant’s amendment, filed on 8/8/2022, with respect to the rejection of claims 1-17 under 35 U.S.C. § 112(b), has been fully considered and is persuasive. Applicant has amended the claims such that the metes and bounds are clear. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 8/8/2022, with respect to the rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (MTU Dissertation, 2013), has been fully considered and is persuasive.  Lin does not anticipate the claimed ribonucleosides. The rejection is hereby withdrawn.
Applicant’s amendment and response, filed on 8/8/2022, with respect to the rejection of claims 1, 2 and 9 under 35 U.S.C. 103 as unpatentable over Lin et al. (MTU Dissertation, 2013), has been fully considered and is persuasive.  Lin does not teach or suggest the claimed ribonucleosides. The rejection is hereby withdrawn.
Applicant’s amendment and response, filed on 8/8/2022, with respect to the rejection of claims 1, 2, 9, 11 and 15 under 35 U.S.C. 103 as unpatentable over Lin et al. (MTU Dissertation, 2013), in view of Swayze et al. (US 2009/0203132), has been fully considered and is persuasive.  Applicant has persuasively argued that, in the context of the claimed nucleoside derivatives bearing hydrophobic sulfur containing protecting groups for positions other than the 2’ position, the addition of an even more hydrophobic protecting group, such as Tom or TBDS, at the 2’-OH, would not be expected to be synthetically feasible. Swayze does not teach or suggest the use of Tom or TBDS in the presence of other hydrophobic protecting groups at non-2’-OH positions. In contrast, Applicant has presented evidence showing that the use of a hydrophobic protecting group at the 2’-OH, even in the presence of other hydrophobic protecting groups such as Dmoc or Dim, is successful, which is a surprising and unexpected result, rendering the claims non-obvious over Lin/Swayze. The rejection is hereby withdrawn.
Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623